DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims and specification, filed on January 7, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 8-13, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pgs. 8-11, regarding the objections and 112 issues:
The amendments to the claims and specification have overcome the previously presented objections.
In light of the presented arguments/remarks and evidentiary reference, it is agreed that the claims 13-14 are definite and the 112 rejections to claims 13-14 are withdrawn. Upon further search and consideration, however, new prior art combinations are determined to disclose claims 13-14 and prosecution is re-opened in the form of a non-final rejection with new grounds of rejection.
	


	The arguments provide general statements on the motivation for combining Lee and Sekine, and that even if combined, “Sekine only discloses a fluorine-containing composite resin. Sekine fails to teach or suggest any desirability of a second thin film layer containing fluorine disposed between a first thin film layer and a cover plate, and therefore fails to cures the deficiencies of Lee”.
	The Examiner maintains that the motivation provided on page 9 of the office action of October 7, 2020, is proper and all guidance have been upheld.
Regarding Sekine, the Examiner agrees that Sekine only discloses a fluorine-containing composite resin and notes that Sekine was incorporated only for the material of the composite resin which contains fluorine (see pages 8-9 of the office action of October 7, 2020). Lee discloses all of the limitations of claim 1 except that the second thin film layer contains fluorine – rather, Lee’s second thin film layer contains an epoxy-based or acrylate-based resin adhesive. Sekine discloses a composite resin containing an acrylic polymer or a fluorolefin polymer listed as alternative material of the composite resin – not only are the acrylic and fluorine materials listed as alternatives for simple substitution, but also the composite resin is disclosed to good pattern formability and pattern-holding properties which can be used in nanoimprint lithography which can be a molded product made of a nanoimprint curable composition, exhibits excellent etching resistance to provide a patterned product which can be produced by etching with a resist film, provide a replica mold which can enable transfer of a fine pattern in nano-order size and exhibit excellent release property, and can be used in a variety of applications such as optical elements, optical devices, display devices (see Sekine [0007-0009 & 0319]).
Therefore, the combination between Lee and Sekine is maintained.


Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
5.	Claim 14 is objected to because of the following informalities:
Claim 14 recites “the surface energy” which should recite “a surface energy” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0034916 A1), hereinafter as Lee, in view of Sekine et al. (US 2014/0061970 A1), hereinafter as Sekine.

7.	Regarding Claim 1, Lee discloses a display device (see Fig. 7 and [0069] “an organic light-emitting display apparatus”;
Note, the differences between the embodiment of Fig. 7 and other embodiments are explicitly provided in written description and description of the same elements which have already been described are omitted – see [0071]) comprising:
a display panel (see Fig. 7 element 200, see [0071] “display unit 200”);
a cover plate (see Fig. 7 element 500, see [0070] “upper film 500”;
Note, element 500 covers the other elements of the display device and has a plate shape, having a longer lateral dimension than a vertical dimension as seen in the perspective view of Fig. 7; this interpretation is consistent with the Applicant’s specification Fig. 7 element 3000) disposed on the display panel (see Fig. 7); and
an adhesive layer (see Fig. 7 elements 300, 400, 410, see [0070] “a protection layer 400 formed on the encapsulation layer 300, a reinforcement layer 410 on the protection layer 400” – elements 300, 400, and 410 adhere between elements 100, 200, and 500;
The interpretation is consistent with the Applicant specification, see Fig. 7 the multilayer adhesive layer elements 2100, 2200, and 2300) disposed between the display panel and the cover plate (see Fig. 7),
wherein:
the adhesive layer comprises a main adhesive layer (see Fig. 7 element 300 which is a main adhesive layer because it in direct contact with the display panel element 200;

Furthermore, the interpretation is consistent with the Applicant’s specification see Fig. 7 with a main adhesive layer element 2100 in direct contact with the display panel element 1000;
Also, see MPEP 2131 “The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).) and a thin film layer (see Fig. 7 elements 400 and 410 which are portions of the adhesive layer between the main adhesive layer and the cover plate;
The manner in which the claim is currently recited does not provide additional limitations which add structural implications to the limitation “thin”– particularly, “thin” is a relative term and the claim broadly recites the limitation without specific limitations as to a thickness dimension or what element the “thin” film layer is “thin” compared to;
Furthermore, the interpretation is consistent with the Applicant’s specification see Fig. 7 with a thin film layer elements 2200 and 2300 which are portions of the adhesive layer between the main adhesive layer element 2100 and the cover plate element 3000;
Also, see MPEP 2131.); the thin film layer comprises a first thin film layer (see Fig. 7 element 400) and a second thin film layer (see Fig. 7 element 410) disposed on the first thin film layer;
the first thin film layer contains silane (see [0052] “the protection layer 400 may be formed of silicon-based resin including cross-linked siloxane including, but is not limited to, polymethyltrifluoropropyl siloxane or polymethylvinyl-siloxane”) and the second thin film layer contains an epoxy-based or acrylate-based resin adhesive (see [0073] “The reinforcement layer 410 may be formed of epoxy-based or acrylate-based optically-curable or thermally-curable resin. The resin may ; and
the second thin film layer is disposed between the first thin film layer and the cover plate (see Fig. 7).
Lee does not disclose the second thin film layer contains fluorine.
Sekine discloses a composite resin which contains fluorine (see Formula (1), Formula (2), Formula (3), and in particular [0052] “The vinyl polymer segment (a2) in the present invention is a vinyl polymer segment such as an acrylic polymer, a fluoroolefin polymer” the vinyl polymer segment (2) is selected as a fluoroolefin polymer which contains fluorine; also see pertinent description of “Composite resin (A)”).
The composite resin which contains fluorine as taught by Sekine is incorporated as the material of the second thin film layer material of Lee – the combination discloses the second thin film layer contains fluorine.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a composite resin which contains fluorine as taught by Sekine as the second thin film layer of Lee such that the combination discloses the second thin film layer contains fluorine because the combination exhibits good pattern formability and pattern-holding properties which can be used in nanoimprint lithography which can be a molded product made of a nanoimprint curable composition, exhibits excellent etching resistance to provide a patterned product which can be produced by etching with a resist film, provide a replica mold which can enable transfer of a fine pattern in nano-order size and exhibit excellent release property, and can be used in a variety of applications such as optical elements, optical devices, display devices (see Sekine [0007-0009 & 0319]).
Claim 2, Lee and Sekine disclose the display device of claim 1, wherein the second thin film layer contacts the cover plate (see Lee Fig. 7 element 410 contacts element 500).

9.	Regarding Claim 3, Lee and Sekine disclose the display device of claim 1, wherein a thickness of the first thin film layer is in a range of 1 nm to 10 µm (see Lee Fig. 7 and [0053] “The protection layer 400 may be formed to a thickness of about 1 µm to about 20 µm, for example, about 3 µm to about 10 µm”).
Lee discloses an overlapping range, see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
Furthermore, there is no reason provided in the Applicant’s specification for the range such that there is no showing of unexpected results or criticality between the claimed range and the disclosed range of Lee.

10.	Regarding Claim 4, Lee and Sekine disclose the display device of claim 1.
Lee and Sekine do not disclose wherein a thickness of the second thin film layer is in a range of 1 nm to 10 µm.
Lee discloses the first thin film layer is formed to prevent damage from occurring on the main adhesive layer below from a physical force applied from the outside, and the second film layer is formed to prevent damage from occurring on the first thin film layer by absorbing an external impact, wherein the first thin film layer and the second thin film layer are both formed of optically-curable or thermally-curable resin (see Fig. 7 and [0073]), wherein a thickness of the first thin film layer is about 1 µm to about 20 µm, for example, about 3 µm to about 10 µm (see [0053]).

As a result, Lee discloses an overlapping range, see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
Furthermore, there is no reason provided in the Applicant’s specification for the range such that there is no showing of unexpected results or criticality between the claimed range and the disclosed range of Lee.

11.	Regarding Claim 5, Lee and Sekine disclose the display device of claim 1.
Lee discloses wherein the first thin film layer comprises a compound including siloxane with carbon-containing functional groups (see [0052] ““the protection layer 400 may be formed of silicon-based resin including cross-linked siloxane including, but is not limited to, polymethyltrifluoropropyl siloxane or polymethylvinyl-siloxane”).
 wherein the first thin film layer comprises a compound represented by Chemical Formula 1:
[Chemical Formula 1]

    PNG
    media_image1.png
    211
    502
    media_image1.png
    Greyscale

	where R1 and R2 indicate carbon-containing functional groups.
Sekine discloses a composite resin including a compound represented by Chemical Formula 1:
[Chemical Formula 1]

    PNG
    media_image1.png
    211
    502
    media_image1.png
    Greyscale

where R1 and R2 indicate carbon-containing functional groups (see in particular Formula (1) and in particular [0028] “A composite resin (A) used in the present invention is a composite resin (A) in which a polysiloxane segment (a1) having a structural unit represented by Formula (1)” and [0034] R1 contains carbon).
The composite resin which including siloxane with carbon-containing function groups with a specific chemical formula as taught by Sekine is incorporated as the material of the first thin film layer material of Lee.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a composite resin including a compound represented by Chemical Formula 1:
[Chemical Formula 1]

    PNG
    media_image1.png
    211
    502
    media_image1.png
    Greyscale

where R1 and R2 indicate carbon-containing functional groups as taught by Sekine as a composite resin including a compound represented by Chemical Formula 1:
[Chemical Formula 1]

    PNG
    media_image1.png
    211
    502
    media_image1.png
    Greyscale

where R1 and R2 indicate carbon-containing functional groups of Lee because the combination exhibits good pattern formability and pattern-holding properties which can be used in nanoimprint lithography which can be a molded product made of a nanoimprint curable composition, exhibits excellent etching resistance to provide a patterned product which can be produced by etching with a resist film, provide a replica mold which can enable transfer of a fine pattern in nano-order size and exhibit excellent release property, and can be used in a variety of applications such as optical elements, optical devices, display devices (see Sekine [0007-0009 & 0319]).

12.	Regarding Claim 6, Lee and Sekine disclose the display device of claim 1, wherein the second thin film layer includes a compound represented by Chemical Formula 2:
[Chemical Formula 2]

    PNG
    media_image2.png
    205
    684
    media_image2.png
    Greyscale

wherein A indicates a fluorine-containing functional group (see Sekine Formula (1), Formula (2), Formula (3), and in particular [0052] “The vinyl polymer segment (a2) in the present invention is a vinyl polymer segment such as an acrylic polymer, a fluoroolefin polymer” the vinyl polymer segment (2) is selected as a fluoroolefin polymer which contains fluorine; also see pertinent description of “Composite resin (A)”;
.

13.	Regarding Claim 7, Lee and Sekine disclose the display device of claim 1, wherein the thin film layer is disposed in a region of the main adhesive layer (see Lee Fig. 7 the thin film layer element 400 & 410 is dispose in a region of the main adhesive layer element 300 – a region as consistent with the Applicant’s specification is interpreted to mean an area which vertically overlaps).

14.	Regarding Claim 8, Lee and Sekine disclose the display device of claim 7, wherein the thin film layer overlaps an area of 1 % to 100 % of an entire region of the main adhesive layer (see Lee Fig. 7 the thin film layer element 400 & 410 vertically overlaps an area of 100% of an entire region of the main adhesive layer element 300).

15.	Claims 9-10, are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0034916 A1), hereinafter as Lee, in view of Sekine et al. (US 2014/0061970 A1), hereinafter as Sekine, in view of Ichikawa (US 2004/0080264 A1)

16.	Regarding Claim 9, Lee and Sekine disclose the display device of claim 7.
Lee and Sekine do not disclose wherein the thin film layer has a shape formed of a plurality of islands that are spaced apart.
	Ichikawa discloses a lower refractive index region material which divides a higher refractive index region material to a shape formed of a plurality of islands that are spaced apart (see Fig. 2 & 6 lower refractive index region material of element 6 which divides a higher refractive index region 
Note, a material for the higher refractive index region is not particularly limited, and the material of the lower refractive index region may be a heating mold – see [0032-0033]).
	The lower refractive index region which divides the higher refractive index region to a shape formed of a plurality of islands that are spaced apart as taught by Ichikawa is incorporated as a lower refractive index region which divides the higher refractive index region to a shape formed of a plurality of islands that are spaced apart of Lee and Sekine. The combination incorporates the lower refractive index region having a heating mold material in a grid shape which divides the adhesive layer of Lee and Sekine, wherein the thin film layer has a shape formed of a plurality of islands that are spaced apart (also see Fig. 2 of Lee which shows details of element 200, and particularly element 233 is the anode which corresponds to element 2 of Ichikawa).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the lower refractive index region which divides the higher refractive index region to a shape formed of a plurality of islands that are spaced apart as taught by Ichikawa as a lower refractive index region which divides the higher refractive index region to a shape formed of a plurality of islands that are spaced apart of Lee and Sekine, wherein the combination discloses the thin film layer has a shape formed of a plurality of islands that are spaced apart because the combination can improve the light take-out efficiency (see Ichikawa [0023]).



Claim 10, Lee and Sekine disclose the display device of claim 7.
Lee and Sekine do not disclose wherein the thin film layer has a shape formed of a plurality of bars that are spaced apart.
Ichikawa discloses a lower refractive index region material which divides a higher refractive index region material to a shape formed of a plurality of bars that are spaced apart (see Fig. 2 & 5 lower refractive index region material of element 6 which divides a higher refractive index region material of element 5 to a shape formed of a plurality of bars that are spaced apart and covering a display panel elements 2-4, and see [0021] “luminescent layer 3”, “cathode 4” , “a region 5 with a relatively higher refractive index and a region 6 with a relatively lower refractive index”, see [0022] “transparent anode 2”;
Note, a material for the higher refractive index region is not particularly limited, and the material of the lower refractive index region may be a heating mold – see [0032-0033]).
	The lower refractive index region which divides the higher refractive index region to a shape formed of a plurality of bars that are spaced apart as taught by Ichikawa is incorporated as a lower refractive index region which divides the higher refractive index region to a shape formed of a plurality of bars that are spaced apart of Lee and Sekine. The combination incorporates the lower refractive index region having a heating mold material in bar shapes which divides the adhesive layer of Lee and Sekine, wherein the thin film layer has a shape formed of a plurality of bars that are spaced apart (also see Fig. 2 of Lee which shows details of element 200, and particularly element 233 is the anode which corresponds to element 2 of Ichikawa).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the lower refractive index region which divides the higher refractive index region to a shape formed of a plurality of bars that are spaced apart as taught by Ichikawa as a lower refractive index region which divides the higher refractive index region to a shape formed of a the thin film layer has a shape formed of a plurality of bars that are spaced apart because the combination can improve the light take-out efficiency (see Ichikawa [0023]).

18.	Claims 11-12 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0034916 A1), hereinafter as Lee, in view of Sekine et al. (US 2014/0061970 A1), hereinafter as Sekine, in view of Toyoshima et al. (US 2007/0285777 A1), hereinafter as Toyoshima

19.	Regarding Claim 11, Lee and Sekine disclose the display device of claim 1.
Lee discloses wherein light transmittance in visual light regions of the first thin film layer and the second thin film layer is at a percentage for transmitting light through the first thin film layer and the second thin film layer suitable for the display device (see [0035] “the light emitted from the organic emission layer (not illustrated) may be emitted to the common electrode 233 directly” and see [0036] “the organic light-emitting display apparatus 10 of the present embodiment is not limited to a top emission type display apparatus … the organic light-emitting display apparatus 10 may be a dual emission type display apparatus in which light is emitted in both the top surface direction and the bottom surface direction”. When light is emitted in the top surface of the display panel element 200 of Lee, the adhesive layer in visual light regions must have light transmittance percentage standard which is high enough for emitting light with a standard held by a display.).
Lee and Sekine do not disclose wherein light transmittance in visual light regions of the first thin film layer and the second thin film layer is 92% or more.
Toyoshima discloses a protective layer including a resin material of a display device which exhibits high transparency, wherein light transmittance in visual light regions is 80% or more and a haze value of 0.5% or less (see Fig. 1A and [0029 & 0046] “The thermoplastic resin included in the layer a is 
The transmittance percentage and haze value standards of the protective layer including a resin material as taught by Toyoshima is incorporated as the transmittance percentage and haze value standards of the adhesive layer including a resin material which protects the display device of Lee and Sekine. Particularly, Sekine discloses a variety of material which are encompassed within the composite resin A and the combination of Toyoshima is to have a standard in selecting the material to have a transmittance of 80% or more and a haze of 0.5% or less. It is also noted that the combination of references disclose the same material as required by claims which is the reason for the transmittance value and haze value.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the transmittance percentage and haze value standards of the protective layer including a resin material as taught by Toyoshima as the transmittance percentage and haze value standards of the adhesive layer including a resin material which protects the display device of Lee and Sekine because the combination provides a specific standard with high light transmittance and low haze which is more efficient and provides enhanced image display than a lower light transmittance and high haze.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize transmittance percentage of the first thin film layer and the second thin film layer to be 92% or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Furthermore, there is no reason provided in the Applicant’s specification for the range such that there is no showing of unexpected results or criticality between the claimed range and the disclosed range in the combination of Lee and Sekine and Toyoshima.

20.	Regarding Claim 12, Lee and Sekine disclose the display device of claim 1, wherein haze values of the first thin film layer and the second thin film layer are 0.3 or less.
Lee discloses wherein haze values of the first thin film layer and the second thin film layer are at a percentage for transmitting light through the first thin film layer and the second thin film layer suitable for the display device (see [0035] “the light emitted from the organic emission layer (not illustrated) may be emitted to the common electrode 233 directly” and see [0036] “the organic light-emitting display apparatus 10 of the present embodiment is not limited to a top emission type display apparatus … the organic light-emitting display apparatus 10 may be a dual emission type display apparatus in which light is emitted in both the top surface direction and the bottom surface direction”. When light is emitted in the top surface of the display panel element 200 of Lee, the adhesive layer in visual light regions must have a haze value which is low enough for emitting light with a standard held by a display;
Note, a haze value is a measurement of the amount of light which is scattered.).
Lee and Sekine do not disclose wherein haze values of the first thin film layer and the second thin film layer are 0.3 or less.
Toyoshima discloses a protective layer including a resin material of a display device which exhibits high transparency, wherein light transmittance in visual light regions is 80% or more and a haze 
The transmittance percentage and haze value standards of the protective layer including a resin material as taught by Toyoshima is incorporated as the transmittance percentage and haze value standards of the adhesive layer including a resin material which protects the display device of Lee and Sekine. Particularly, Sekine discloses a variety of material which are encompassed within the composite resin A and the combination of Toyoshima is to have a standard in selecting the material to have a transmittance of 80% or more and a haze of 0.5% or less. It is also noted that the combination of references disclose the same material as required by claims which is the reason for the transmittance value and haze value.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the transmittance percentage and haze value standards of the protective layer including a resin material as taught by Toyoshima as the transmittance percentage and haze value standards of the adhesive layer including a resin material which protects the display device of Lee and Sekine because the combination provides a specific standard with high light transmittance and low haze which is more efficient and provides enhanced image display than a lower light transmittance and high haze.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize haze value of the first thin film layer and the second thin film layer to be 0.3 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Furthermore, there is no reason provided in the Applicant’s specification for the range such that there is no showing of unexpected results or criticality between the claimed range and the disclosed range in the combination of Lee and Sekine and Toyoshima.

21.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0034916 A1), hereinafter as Lee, in view of Sekine et al. (US 2014/0061970 A1), hereinafter as Sekine, in view of Matsushita et al. (US 2015/0275029 A1), hereinafter as Matsushita.

22.	Regarding Claim 13, Lee and Sekine disclose the display device of claim 1.
Lee and Sekine do not disclose wherein a contact angle of the second thin film layer is equal to or greater than 105°.
	Matsushita discloses wherein a contact angle of a fluorine-containing resin is equal to or greater than 105° (see [0059] “the contact angle of the fluorine-based resin with water is preferably equal to or more than … 95°.”).
Matsushita discloses an overlapping range, see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
Furthermore, there is no reason provided in the Applicant’s specification for the range such that there is no showing of unexpected results or criticality between the claimed range and the disclosed range of Matsushita.
wherein a contact angle of the second thin film layer is equal to or greater than 105°.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a contact angle of the second thin film layer is equal to or greater than 105° as taught by Matsushita as wherein a contact angle of the second thin film layer is equal to or greater than 105° of Lee and Sekine because the combination provides ion migration inhibition protecting the active area of the device from having unwanted impurities (see Matsushita [0059-0064 and 0360] “the sealing film of the present invention can be widely applied to, for example, … display devices” and “the fluorine-based resin may be a resin obtained by polymerizing fluorine-containing (meth)acrylic monomers”; also see Lee [0073] “The reinforcement layer 410 may be formed of epoxy-based or acrylate-based optically-curable or thermally-curable resin.”).

23.	Claim 14 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0034916 A1), hereinafter as Lee, in view of Sekine et al. (US 2014/0061970 A1), hereinafter as Sekine, in view of Akiyama et al. (US 2016/0215217 A1), hereinafter as Akiyama.

24.	Regarding Claim 14, Lee and Sekine disclose the display device of claim 1.
Lee and Sekine do not disclose wherein the surface energy of the second thin film layer is equal to or less than 20 mN/m.
	Akiyama discloses a surface energy of a fluorine-containing resin is equal to or less than 20 mN/m (see [0325] “ionizing-radiation-curable resins may be fluorine-containing compounds having a polymerizable group … The amount of fluorine-containing compound having a polymerizable group to be used ranges from 0.01% to 10% by weight of a polyfunctional (meth)acrylic monomer in a hard-coat layer forming composition. An amount of less than 0.01% by weight results in insufficient antifouling 
	The surface energy of the fluorine-containing resin of Akiyama is incorporated as the surface energy of the fluorine-containing resin of Lee and Sekine. The combination discloses wherein the surface energy of the second thin film layer is equal to or less than 20 mN/m.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the surface energy of the second thin film layer is equal to or less than 20 mN/m as taught by Akiyama as wherein the surface energy of the second thin film layer is equal to or less than 20 mN/m of Lee and Sekine because the combination prevents deterioration in display quality due to soiling, antifouling characteristics and can form a hard coat which can improve surface hardness, resist external force such as wiping with a cloth, provide scratch resistance, and can further prevent formation of a cloudy coating liquid, precipitation, and defects (see Akiyama [0322-0325], and see [0325] “fluorine-containing compound having a polymerizable group to be used ranges from 0.01% to 10% by weight of a polyfunctional (meth)acrylic monomer”; also see Lee [0073] “The reinforcement layer 410 may be formed of epoxy-based or acrylate-based optically-curable or thermally-curable resin.”).).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818